DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1-2,4, 6-7, 9, 13-15, and 18 are objected to because of the following informalities:  
Claims 6 and 13 are duplicate independent claims.
Claim 1, line 3 recites “bone” but should read “a bone”.
Claim 2, line 1 recite “a periosteum” but should read “the periosteum” to be consistent with the language recited in claim 1, line 3.
Claim 4, line 1 recite “the filler” but should read “the filler material” to be consistent with the language recited in claim 1, lines 1-2.
Claim 6, line 3 recites “bone” but should read “a bone”.
Claim 7, line 1 recite “a periosteum” but should read “the periosteum” to be consistent with the language recited in claim 6, line 3.
Claim 9, line 1 recite “the filler” but should read “the filler material” to be consistent with the language recited in claim 6, lines 1-2.
Claim 13, line 3 recites “bone” but should read “a bone”.
Claim 14, line 1 recite “a periosteum” but should read “the periosteum” to be consistent with the language recited in claim 13, line 3.
Claim 15, line 1 recite “the filler” but should read “the filler material” to be consistent with the language recited in claim 13, lines 1-2.
Claim 18, line 1 recite “a facial region” but should read “the facial region” to be consistent with the language recited in claim 13, line 2.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,850,137 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are related to a method of reshaping a face.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8, 11, 12, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the syringe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the periosteum" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the syringe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the temporal line of fusion, the zygoma, the malar, and the jawline" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the temporal line of fusion, the zygoma, the malar, and the jawline" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the periosteum" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the temporal line of fusion, the zygoma, the malar, and the jawline" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweis (US Publication 2009/0209456 A1).
Regarding claim 1, Sweis discloses a method of reshaping a body part (Abstract), comprising the step of injecting a quantity of filler material into a subperiosteal plane of the body part thereby depositing a body of filler between a periosteum and bone of the body part (Paragraph [0079]).  
5Regarding claim 2, Sweis discloses the method of Claim 1, further comprising the step of piercing a periosteum of the body part with a syringe (Paragraph [0079]).  
10Regarding claim 4, Sweis discloses the method of Claim 1, wherein the filler includes a hyaluronic acid gel (Paragraphs [0068] and [0079]).  
Regarding claim 6, Sweis discloses a method of reshaping a face (Abstract), comprising the step of injecting a quantity of filler material into a subperiosteal plane of a facial region thereby depositing a body of filler 15between the periosteum and bone of the facial region (Abstract, Paragraph [0079]).  
Regarding claim 7, Sweis discloses the method of Claim 6, further comprising the step of piercing a periosteum of the facial region with a syringe (Paragraph [0079]).  
Regarding claim 9, Sweis discloses the method of Claim 6, wherein the filler includes a hyaluronic acid gel (Paragraphs [0068] and [0079]).  
Regarding claim 13, Sweis discloses a method of reshaping a face (Abstract), comprising the step of injecting a quantity of filler material into a subperiosteal plane of a facial region thereby depositing a body of filler between the periosteum and bone of the facial region (Abstract, Paragraph [0079]).  
Regarding claim 14, Sweis discloses the method of Claim 13, further comprising the step of piercing a periosteum of the 10facial region with a syringe (Paragraph [0079]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sweis (US Publication 2009/0209456 A1) in view of Turkel et al. (US Publication 2013/0150307 A1).
Regarding claim 3, Sweis discloses the method of Claim 1, but is silent regarding further comprising the step of drawings backwards a plunger of the syringe to ascertain whether a tip of a needle of the syringe is within a blood vessel.  
Turkel teaches a method of reshaping a body part (Paragraph [0074]), comprising the step of drawings backwards a plunger of the syringe to ascertain whether a tip of a needle of the syringe is within a blood vessel (Paragraph [0074]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Sweis to incorporate the teachings of Turkel to incorporate the step of drawings backwards a plunger of the syringe to ascertain whether a tip of a needle of the syringe is within a blood vessel in order to determine if the needle should be reinserted if blood returns (Paragraph [0074]).
Regarding claim 8, Turkel discloses the method of Claim 6, further comprising the step of drawings backwards a plunger of the syringe to ascertain whether a tip of a needle of the syringe is within a blood 20vessel.  
Turkel teaches a method of reshaping a body part (Paragraph [0074]), comprising the step of drawings backwards a plunger of the syringe to ascertain whether a tip of a needle of the syringe is within a blood vessel (Paragraph [0074]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Sweis to incorporate the teachings of Turkel to incorporate the step of drawings backwards a plunger of the syringe to ascertain whether a tip of a needle of the syringe is within a blood vessel in order to determine if the needle should be reinserted if blood returns (Paragraph [0074]).
Regarding claim 15, Sweis discloses the method of Claim 14, but is silent regarding further comprising the step of drawings backwards a plunger of the syringe to ascertain whether a tip of a needle of the syringe is within a blood vessel.  
Turkel teaches a method of reshaping a body part (Paragraph [0074]), comprising the step of drawings backwards a plunger of the syringe to ascertain whether a tip of a needle of the syringe is within a blood vessel (Paragraph [0074]).  
(Paragraph [0074]).
Regarding claim 16, Sweis in view of Turkel disclose the method of Claim 15, wherein the filler includes a hyaluronic acid gel (Paragraphs [0068] and [0079]).   
Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sweis (US Publication 2009/0209456 A1) in view of Besins et al. (WO 89/06944 A).
Regarding claim 5, Sweis discloses the method of Claim 1, but is silent regarding further comprising the step of applying pressure to the body of filler to adjust a shape of the body of filler.  
Besins teaches a method of reshaping a body part (Abstract), comprising the step of injecting a quantity of filler material into a subperiosteal plane of the body part thereby depositing a body of filler between a periosteum and bone of the body part (Abstract),
further comprising the step of applying pressure to the body of filler to adjust a shape of the body of filler (Lines 91-93).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Sweis to incorporate the teachings of Besins to incorporate the step of applying pressure to the body of filler to adjust a shape of the body of filler in order to alter the shape of the deposited material to precisely adjust the overall appearance of the patient (Lines 91-93).
 	Regarding claim 10, Sweis discloses the method of Claim 6, but is silent regarding further comprising the step of applying pressure to the body of filler to adjust a shape of the body of filler.  
Besins teaches a method of reshaping a face (Abstract), comprising the step of injecting a quantity of filler material into a subperiosteal plane of a facial region thereby depositing a body of filler 15between the periosteum and bone of the facial region (Abstract),
further comprising the step of applying pressure to the body of filler to adjust a shape of the body of filler (Lines 91-93).  
 in order to alter the shape of the deposited material to precisely adjust the overall appearance of the patient (Lines 91-93).
 	Regarding claim 11, Sweis discloses the method of Claim 6, but is silent regarding wherein a facial region is selected from the group of facial regions consisting of: the temporal line of fusion, the zygoma, the malar, and the jaw line.  
Besins teaches a method of reshaping a face (Abstract), comprising the step of injecting a quantity of filler material into a subperiosteal plane of a facial region thereby depositing a body of filler 15between the periosteum and bone of the facial region (Abstract),
wherein a facial region is selected from the group of facial regions consisting of: the temporal line of fusion, the zygoma, the malar, and the jaw line (Lines 144-151).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the facial region of Sweis to incorporate the teachings of Besins to incorporate selected from the group of facial regions consisting of: the temporal line of fusion, the zygoma, the malar, and the jaw line in order to perform cosmetic surgery on the lower jaw (Lines 144-151).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sweis (US Publication 2009/02109456 A1) in view of Turkel et al. (US Publication 2013/0150307 A1) further in view of Besins et al. (WO 89/06944 A).
15Regarding claim 17, Sweis in view of Turkel disclose the method of Claim 16, but are silent regarding further comprising the step of applying pressure to the body of filler to adjust a shape of the body of filler.
Besins teaches a method of reshaping a face (Abstract), comprising the step of injecting a quantity of filler material into a subperiosteal plane of a facial region thereby depositing a body of filler between the periosteum and bone of the facial region (Abstract),
(Lines 91-93).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Sweis in view of Turkel to incorporate the teachings of Besins to incorporate the step of applying pressure to the body of filler to adjust a shape of the body of filler in order to alter the shape of the deposited material to precisely adjust the overall appearance of the patient (Lines 91-93).
Regarding claim 18, Sweis in view of Turkel further in view of Besins disclose the method of Claim 17, however Sweis in view of Turkel are silent regarding wherein a facial region is selected from the group of facial regions consisting of: the temporal line of fusion, the zygoma, the malar, and the jaw line.  
Besins teaches wherein a facial region is selected from the group of facial regions consisting of: the temporal line of fusion, the zygoma, the malar, and the jaw line (Lines 144-151).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the facial region of Sweis to incorporate the teachings of Besins to incorporate selected from the group of facial regions consisting of: the temporal line of fusion, the zygoma, the malar, and the jaw line in order to perform cosmetic surgery on the lower jaw (Lines 144-151).
Prior Art Consideration
Examiner notes that while there are no prior art rejections being presented for claims 12 and 19, a double patenting rejection for claims 1-20 was made above, therefore the claims, as presented, are not allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783

/BRANDY S LEE/Primary Examiner, Art Unit 3783